J -S32035-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHRISTOPHER GARY BAYLOR                      IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                     Appellant


               v.


 AYANO ETO BAYLOR                              No. 529 EDA 2019

                     Appellee
              Appeal from the Order Entered January 16, 2019
     In the Court of Common Pleas of Delaware County Civil Division at
                                No(s): 2018-002610

BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.
MEMORANDUM BY MURRAY, J.:                               FILED JULY 22, 2019
      Christopher Gary Baylor (Husband) appeals, pro se, from the order
denying his complaint for an annulment.      Following a careful review of the
record and case law relevant to this appeal, we quash.

      Our review of the certified record reveals that Husband and Ayano Eto

Baylor (Wife) met on the internet in 2013. On November 18, 2013, Wife, a
citizen of Japan, arrived in the United States after obtaining a K1 fiancé visa.

Husband and Wife were married on February 10, 2014 in Dakota County,
Minnesota.     The parties briefly resided in Minnesota as Husband and Wife
before moving to Palm Coast, Florida, where Husband obtained employment.

In August 2015, the parties welcomed a child together - the only child born
of the relationship. The parties resided in Florida until October 2016, after
J -S32035-19



which they moved to Knoxville, Tennessee, and then back to Lonsdale,
Minnesota in September 2017.

      The record further reflects that on October 4, 2017, Wife filed         in

Minnesota a petition for order for protection (OFP) on behalf of herself and the

parties' child, effectively ending the parties' relationship. On November 16,
2017, an evidentiary hearing was held on the petition; the trial court found
that Wife testified credibly as to her allegations of domestic abuse and granted

the OFP. Wife filed a motion to modify OFP on December 5, 2018, requesting

that the court limit communication between the parties.         The next day,
Husband filed a petition for OFP against Wife and a motion to modify child and

spousal support.   Husband filed a motion to modify his petition for OFP on
January 2, 2018.     The trial court held a hearing on Husband and Wife's
petitions on January 11, 2018, after which it granted Wife's motion and denied

Husband's petitions. Husband appealed the trial court's decision to grant Wife

an OFP to the Minnesota Court of Appeals, which affirmed the trial court's OFP

on May 14, 2018. The Minnesota Supreme Court denied Husband's petition

for allowance of appeal.

      On April 6, 2018, Husband filed a complaint for an annulment in
Delaware County, Pennsylvania. Husband filed a petition for the appointment

of a special master on April 13, 2018, and a corrected motion for the
appointment of a master on May 14, 2018. On May 24, 2018, the trial court
appointed R. Scott Aldridge (Master) as special master "for the purpose of



                                     -2
J -S32035-19



adjudicating [Husband's] entitlement to an annulment." Master's Report and

Recommendation, 9/17/18, at 1 (unpaginated).

      On September 12, 2018, the Master convened a hearing. Wife appeared

by telephone from Minnesota and Husband appeared in person. Wife testified

that she continues to reside in Minnesota; Husband testified that he resides in

Yeadon, Pennsylvania, "although he claims dual residency with a location in

the State of Florida." Id. at 2 (unpaginated). After hearing testimony from
both parties, the Master concluded that Husband "has not proven by a
preponderance of the evidence either that he was induced to enter into the
marriage due to fraud, duress, coercion, or force, or that there was no
subsequent voluntary habitation after knowledge of the existence of any such

grounds." Id. at 6 (unpaginated).
      On October 12, 2018, Husband filed a motion for reconsideration of the

Master's findings and recommendations. The trial court denied the motion for

reconsideration on October 29, 2018. Husband appealed to this Court. In a

per curiam order issued on January 11, 2019, this Court sua sponte quashed

Husband's appeal, opining that "[a]n appeal does not lie from an order denying

reconsideration; instead, an appeal must be timely filed from the underlying
order." Order, 1/11/19.
      On January 16, 2019, the trial court issued its order denying Husband's

complaint for an annulment and          adopting   the   Master's   Report and
Recommendation. Husband filed a timely appeal to this Court. On February

19, 2019, the trial court issued an order requiring Husband to file a statement

                                     -3-
J -S32035-19



of matters complained of on appeal pursuant to Pa.R.A.P. 1925(b); Husband

filed his Rule 1925(b) statement on March 5, 2019.

      Husband presents seven issues on appeal:

      1. Whether the Mower court abused its discretion and erred in an
         annulment case, because of a lack of experience and
         misapplication of law in a dissolution action not commonly
         practiced[?]

      2 Whether the Mower court's lack of understanding in regards to
        immigration law, was thought to alleviate their judicial
        responsibility of making a fair and impartial decision based on
        the merits of the case, versus        its reliance on personal
         opinion[?]

      3 Whether the Mower court derived its computation of a statute
        of limitation based on common law, whereby denying Appellant
        due process because of misapplication of the law in regards to
        when an aggrieved party may or must file an action of
         annulment[?]

     4 Whether the Mower court misinterpreted Appellant's
       impediment of "legal" coercion, as "voluntary cohabitation",
       dismissing material facts since he is a male, thus denying,
        ignoring and mischaracterizing non -female victims as
        "complainers", or "retaliators", since the concept of male abuse
        is incomprehensible to the closed mind[?]

      5. Whether the Mower court deprived Appellant of a de novo trial
         before the court as a matter of law and right to procedural due
         process guaranteed under the constitution of the United
         States[?]

      6. Whether a child born in wedlock constitutes as a "committed"
         or "intimate" relationship when Appellee committed physical,
         verbal, and mental abuse intertwined with deception and fraud,
         legal and criminal coercion, the infliction of false imprisonment
         and infidelity[?]

      7. Whether simply appointing an attorney was a "good idea" to
         hear complex matters of a case, when the claim was a fault

                                     -4
J -S32035-19


           dissolution, compared to a no-fault action, whereby causing
           Appellant, a self -litigant, to be treated unfairly because of
           favoritism, bias and prejudice[?]
Husband's Brief at 11-12.1

      Before reaching Husband's issues, we address the deficiencies of his

brief, noting:

      [A]ppellate briefs and      reproducedrecords must materially
      conform to the requirements of the Pennsylvania Rules of
      Appellate Procedure. Pa.R.A.P. 2101. This Court may quash or
      dismiss an appeal if the appellant fails to conform to the
      requirements set forth in the Pennsylvania Rules of Appellate
      Procedure. Id.; Commonwealth v. Lyons, 833 A.2d 245 (Pa.
      Super. 2003). Although this Court is willing to liberally construe
      materials filed by a pro se litigant, pro se status confers no special
      benefit upon the appellant. Id.at 252. To the contrary, any
      person choosing to represent himself in a legal proceeding must,
      to a reasonable extent, assume that his lack of expertise and legal
      training will be his undoing. Commonwealth v. Rivera, [] 685
      A.2d 1011 ([Pa. Super.] 1996).
Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005).
      Instantly, Husband is acting pro se. Husband's brief falls well below the

standard delineated in the Rules of Appellate Procedure.           See Pa.R.A.P.

2119(a).      In his brief, Husband includes indiscernible legal arguments

supported by inapplicable law.       For instance,   in   his fifth issue, Husband



1
    Husband's Rule 1925(b) statement of errors contains issues that Husband
failed to raise in his statement of questions involved or in the body of his brief.
See Rule 1925(b) Statement, 3/5/19. Because Husband has abandoned these
issues on appeal, we may not address them. See Pa.R.A.P. 2116(a) ("No
question will be considered unless it is stated in the statement of questions
involved or is fairly suggested thereby"); see also Pa.R.A.P. 2119; Gurley v.
Janssen Pharmaceuticals, Inc., 113 A.3d 283, 288 n.11 (Pa. Super. 2015)
(issue is waived for purposes of appellate review when an appellant does not
develop it in brief).
                                       -5
J -S32035-19



appears to argue that he did not voluntarily cohabitate with Wife throughout

the duration of the marriage. Rather, Husband claims that he was a victim of

false imprisonment, citing a decision from the California Court of Appeals in

support of his assertion. See Husband's Brief at 42 (citing City of Newport
Beach v. Sasse, 88 Cal.Rptr. 476 (Cal. Ct. App. 1970)).

         Husband also advances arguments with quotations of legal principles,

yet fails to ascribe a source to them, as illustrated by an excerpt from his
fourth issue: "Coercion, is an impediment that exists if one of the parties is

pressured by any circumstances to enter into marriage.               (In order for the
impediment to cease, the situation must change so that the party can marry
freely of his or her own will.)" Husband's Brief at 38. While vaguely citing to

the definition of coercion, Husband does not credit any source, relevant or
otherwise, with the proposition he advances regarding grounds for annulment.

         Husband's remaining arguments are similarly defective.            Even if we
liberally construe Husband's brief, the nearly unintelligible legal argument
impedes our ability to conduct meaningful review. On this basis alone, we
could suppress Appellant's brief and dismiss the appeal. Adams, 882 A.2d at

498; Pa.R.A.P. 2101.

         However, we proceed to consider sua sponte whether we have
jurisdiction over this appeal.           Jurisdiction is the capacity to pronounce a

judgment of the law on an issue brought before the court through due process

of law. It is the right to adjudicate concerning the subject -matter in a given

case .   .   .   .   Without such jurisdiction, there is no authority to give judgment

                                             -6-
J -S32035-19



and one so entered is without force or effect. Rieser v. Glukowsky, 646
A.2d 1221, 1223 (Pa. Super. 1994) (quoting Mintz v. Mintz, 83 Pa. Super.
85, 88 (1924)). The trial court has jurisdiction if it is competent to hear and
determine controversies of the general nature of the matter involved sub
judice. Id. at 1224. "Jurisdiction lies if the court had power to enter upon

the inquiry, not whether it might ultimately decide that it could not give relief
in a particular case." Id. It is well -settled that the question of subject matter
jurisdiction may be raised at any time, by any party, or by the court sua
sponte. K.B. II v. C.B.F., 833 A.2d 767, 774 (Pa. Super. 2003) (citations

omitted).

      Pennsylvania has subject matter jurisdiction in cases of divorce when

"at least one of the parties has been a bona fide resident                in   this

Commonwealth for at least six months immediately previous to the
commencement of the action." 23 Pa.C.S.A. § 3104(b). We have held:

      "Bona fide residence" means domicile; i.e., actual residence
      coupled with the intention to remain there permanently or
      indefinitely. Mere absence from a domicile, however long
      continued, cannot effect a change of domicile, there must be an
      animus to change the prior domicile for another. Furthermore,
      there is a presumption that the original domicile continues and a
      person asserting a change of domicile must demonstrate such
      change by clear and convincing proof.
Zinn v. Zinn, 475 A.2d 132, 133 (Pa. Super. 1984).

      The terms domicile and residence are not interchangeable; whereas
residence is a physical fact, domicile is a matter of intention. Greenwood,
515 A.2d at 965. "Thus, 'it seems that a person's domicile is increasingly

                                      -7
J -S32035-19



being determined by close scrutiny of his subjective intentions or state of mind

as to whether or not he considers a particular place to be his home.'
Scoggins v. Scoggins, 555 A.2d 1314, 1323 (Pa. Super. 1989). "Therefore,
'[i]ntent, being purely subjective, must to a large extent be determined by the

acts which are manifestations of the intent.' Id.
      Wife claims that neither she nor Husband were bona fide residents of
Pennsylvania at the time Husband filed the complaint for annulment or for the

six months immediately prior. See Wife's Brief at 13; see also Wife's Answer

and Counterclaim, 8/18/18, at 2 (unpaginated). Wife avers that Husband's
filing for an annulment in Pennsylvania, "will only serve to delay the courts in

Minnesota from performing their duties and completing the divorce action."
Wife's Brief at 15.

      The record reveals that Husband was born in the United States and Wife

was born in Japan. The parties met over the internet and, after a period of
time, Husband invited Wife to the United States. On November 18, 2013,
Wife arrived in the United States after obtaining a K1 Visa. Under the terms
of the K1 Visa, Wife was to marry Husband within 90 days of her arrival (by

February 16, 2014), after which the parties could begin the process of Wife
obtaining permanent residency status and remain in the U.S. indefinitely;
otherwise, Wife would only be permitted to remain in the United States legally

until the expiration of her K1 Visa. On February 10, 2014, Husband and Wife

were married in Minnesota.



                                     -8
J -S32035-19



       From the date of marriage until March 2014, the parties resided in
Minnesota. Thereafter, they moved to Florida, and then briefly relocated to
Knoxville, Tennessee in May 2016, before returning to Minnesota. The parties

separated in October 2017.

       In their respective pleadings, memoranda of law and arguments, the
parties continue to shed light on their intent with respect to domicile. While
Husband acknowledges that Wife has continued to reside in Minnesota, in his

complaint for annulment, Husband asserted that he has "dual residency" in
Pennsylvania and Florida. See Complaint to Establish Annulment of Marriage,

4/6/18, at ¶ 1.    Likewise, the Master noted in his report and recommendation

that Husband "claims dual residency with a location in the State of Florida."2

       In Wife's    answer and counterclaim to Husband's complaint for
annulment, Wife questions Husband's domiciliary intent          in Pennsylvania.

Specifically,   Wife alleges   the   following with   regard   to   domicile and

Pennsylvania's subject -matter jurisdiction:

                         AFFIRMATIVE DEFENSES

   -   The parties were not married in Pennsylvania, and neither party
       is a Pennsylvania resident.



2 "It must be recognized that some confusion has arisen, and still persists, in
the lay mind as to what constitutes domicile, for it is often used synonymously
with residence." Bell v. Bell, 473 A.2d 1069, 1074 (Pa. Super. 1984).
Although Husband purports to assume "dual residency," thus permitting him
to bring actions in multiple jurisdictions, our Supreme Court has rejected
forum shopping. "In point of law      .   only one of these places can be his
                                          .    .


permanent legal residence, that is, his domicile." In re Lesker, 105 A.2d
376, 379 (Pa. 1954).
                                          -9
J -S32035-19



   -   Pennsylvania is not the home state of the child.

   -   There is another case concerning these parties in another state.

       o   Other: Hennepin county, State of Minnesota[,] Court File No.
           27 -DA -FA -17-6539 (Order for Protection).

       o   Other: Hennepin county, State of Minnesota[,] Court File No.
           27 -FA -18-3158 (Marriage of Dissolution).

       COUNTERCLAIM FOR ANNULMENT OR IN THE ALTERNATIVE
                        FOR DIVORCE

   1. Jurisdiction

   -   The parties were married on February 10, 2014 in Dakota County,
       Minnesota.

   -   [Wife] has been a resident of the State of Minnesota for at least
       six mo[n]ths prior to filing this Counterclaim and intends to make
       Minnesota [ ] her home for an indefinite period of time[.]

   -   [Husband's] physical address in the past 6 months prior to filing
       was not in Pennsylvania.
Wife's Answer and Counterclaim, 8/18/18, at 2 (unpaginated).

       Wife further asserts:

       [t]he courts in Minnesota have accepted the validity of this
       marriage and are in the midst of deciding a divorce action.
       [Husband] has filed several motions in an attempt to dismiss that
       divorce action, including a motion for improper venue which was
       denied with Minnesota specifically asserting venue. Most recently,
       [Husband] filed a motion to dismiss for lack of personal
       jurisdiction, which has been dismissed.
Wife's Brief at 13.    Wife avers that "[t]he district court in Minnesota has
ordered that venue remain in Minnesota in response to each of [Husband's]




                                      - 10 -
J -S32035-19


motions." Wife's Brief at 10 (citing State of Minnesota County of Hennepin
Family Court Division Case Number 27 -FA -18-3185).

        While Husband argues that Pennsylvania has jurisdiction because he
filed   his complaint "first," i.e., before Wife filed her divorce action         in

Minnesota,         Husband   further complicates the   issue   of    subject -matter

jurisdiction by having filed duplicative pleadings in multiple jurisdictions. In
fact, the trial court noted:

        There also exists a pending divorce action brought by [Husband]
        in the state of Florida, as well as a custody matter and a personal
        injury action brought by [Husband] against [Wife]           in Florida.
        (Divorce and Custody matter was filed by [Husband] in Brevard
        County Florida on August 29, 2018 at case no.: 05-2018 DR
        043314[;] the docket indicates still pending).[FN] 3

               FN 3 See also, Brevard County Fl dockets: 05 -2019 -
               DR -012274, and 05 -2019 -CA -013081.
Trial Court Opinion, 3/25/19, at 2.
        Finally,    Husband appears to have established ties to numerous

jurisdictions throughout the parties' legal proceedings.             In addition to

Husband's contacts with Minnesota and Florida, our scrutiny of the record
reveals :

        Husband mailed the complaint for an annulment to Wife in Minnesota
        from New York. See Affidavit of Service, 4/13/18;
        Husband had adult toys mailed to him at an address in Allison, Iowa as

        recently as July 26, 2017 (8.5 months prior to the filing of Husband's
J -S32035-19



      complaint for an annulment).3        See Plaintiff's Record of Testimony,
      5/14/18, at Ex. A;

      The second amended OFP order was served on Husband on January 11,

      2018, at an address in Houston, Texas.           See Wife's Answer and
      Counterclaim,   8/18/18, at    Ex.     1   (stating, "The   Guardian       also

      recommended [Husband] participate in Domestic Violence programming

      that is recommended by the county government of Houston,
      Texas, where his residence is located.") (emphasis in original).
      After careful review, we are not persuaded that Husband is domiciled in

Pennsylvania based on his scattershot presence in Pennsylvania and ties to

other states, including but not limited to Minnesota and Florida. Accordingly,

the Court of Common Pleas of Delaware County lacked subject matter
jurisdiction over Husband's complaint for an annulment pursuant to 23
Pa.C.S.A. § 3104.




3 Relevant to the annulment action, Husband provided receipts of adult toys
purchased during the course of the parties' marriage to support his claim that
even though the parties cohabitated, they "rarely shared a bed or had sex.
We were essentially a sexless couple, and while embarrassing, I sometimes
had to purchase adult toys, simply to maintain my sexual sanity.             .   .
                                                                                     If


Husband's Record of Testimony, 5/14/18, at 2.


                                    - 12 -
J -S32035-19



      Appeal quashed.4,5

Judgment Entered.




  seph D. Seletyn,
Prothonotary


Date: 7/22/19




4 We further recognize that the trial court found the claims raised in Husband's
Rule 1925(b) statement of matters complained of on appeal to be waived.
Specifically, the trial court stated:

      It is well established law that to preserve issues for appeal relating
      to a Master's Report a party must file exceptions or file a written
      demand for a hearing de novo. Pa.R.A.P. 302(a)[;] see also[ ]
      23 Pa.C.S.[A.] § 3321. Moreover, Pa.R.C.P. 1920.55-3 required
      [Husband] to appeal the Master's Findings by filing a written
      demand for a hearing de novo. No such demand was filed, thus
      precluding appellate review. Metzger v. Metzger, 534 A.2d
      1057, 1058 (Pa. Super. 1987).

Trial Court Opinion, 3/25/19, at 7. This Court has stated time and again that
"issues not raised in the lower court are waived and cannot be raised for the
first time on appeal." Pa.R.A.P. 302(a). Instantly, Husband was required to
file exceptions challenging the master's conclusion prior to filing a notice of
appeal. His failure to do so results in waiver of his claims on appeal.

5 We likewise deny Husband's May 28, 2019, motion to amend his reply brief
due to a "scrivener's error."
                                      - 13 -